DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Bogh-Sorensen (US Patent Application Publication 20170137264).
Regarding claim 15, Bogh-Sorensen teaches a gate system for an overhead lifting rail system, comprising: a first gate (Figure 3a; 6’) comprising: a rail portion (Figure 3a; 3’) for supporting a lifting carriage (Paragraph 53, “trolley”); and a bridging element (Figure 3a/3b; 19’, 15’) pivotally coupled adjacent a proximal end to the rail portion (Figure 3a/3b, the bridging element structure 19’ and 15’ pivots about 10’ as the extended portion of the bridging element 15’ enters the bridging element support portion track 17’’); and 4Application Serial No.: 15/826,810 Docket No.: N1-40031 /32938-195 a second gate comprising: a rail portion (Figure 3a; 3’’) for suspending a lifting carriage; and a bridging element support portion (Figure 3a/3b; 17”); wherein: the bridging element is pivotally coupled adjacent the proximal end to the rail portion when the first gate is disengaged with the second gate (Figure 3a/3b, the bridging element 19’, 15’ continue to be pivotally coupled around 10’ to the rail portion 3’ when disengaged as shown); upon the first gate engaging with the second gate, a distal end of the bridging element of the first gate (Figure 3a/3b; 15’) engages with the bridging element support 
Regarding claim 16, Bogh-Sorensen teaches the bridging element is pivotally coupled at a position substantially aligned with a lifting carriage support surface of the rail portion (Figure 3a/3b, 10’, the pivot point, is aligned with the end of the support surface of the rail portion, (where 9’’ points for example), as shown).
Regarding claim 17, Bogh-Sorensen teaches each end of the bridging element support portion comprises a tapered portion (Figure 3a; 17” is shown to be narrower at the ends than some of the middle portions which jut out further (for example, to the sides of 27)).
Regarding claim 18, Bogh-Sorensen teaches the bridging element support portion is formed of an edge of a recessed channel extending from a first side to a second side of the first gate (Figure 3a; 17”).
Regarding claim 19, Bogh-Sorensen teaches the distal end of the bridging element configured to engage with the bridging element support portion comprises a cantilever vertically offset from the bridging element (Figure 3a/3b; 15’ is a cantilevered wheel on the end to engage the track, which is offset from the rest of the bridging element).

Allowable Subject Matter
Claims 1-14 are allowed.
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673